Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 
2.	The amendment filed 11/11/20211 has been received and considered. Claims 1-8 and 10-11 are presented for examination.

Allowable Subject Matter
3. 	Claim 1-8 and 10-11 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
While Yamamoto et al. (US 20160018124 A1) teaches an air conditioner system comprising: an air conditioner including a thermal model creation device configured to control the air conditioner according to a thermal model created thereby, the  thermal model representing temperature changes of zones using numerical expressions including explanatory variables and parameters, the thermal model creation device comprising: at least one processor configured to: set constraint conditions of the parameters in the thermal model; and determine all unknown 
Luo et al. (“Building Thermal Network Model and Application to Temperature Regulation”) teaches represent a first parameter related to heat transfer between two adjacent zones separated by a wall having a door using a first explanatory variable taking either of one of two values depending on whether the door is in an open state or in a close state, and set a constraint condition such that a value of the first parameter when the door is in the open state is equal to or greater than a value of the first parameter when the door is in the close state, wherein the first explanatory variable takes either of one of the two values depending on whether the door is in an open state or in a close state, and is treated as an unknown parameter, wherein the first parameter representing heat transfer coefficient when the door is in the open state and when the door is in the close state, and wherein the air conditioner system sets a temperature of a zone according to a desired temperature according to an air volume supply and a temperature of the air volume supply generated by the thermal model creation device, 
none of the prior art of record discloses an air conditioner system, including:
(Claim 1) “wherein the first parameter is represented as: c = bc open + (1 - b)cclose, where, c denotes the first parameter, b denotes the first explanatory variable, c open denotes c when the door is in the open state, and cclose denotes c when the door is in the close state,”,
(Claim 10) “wherein the first parameter is represented as: c = bc open + (1 - b)cclose, where, c denotes the first parameter, b denotes the first explanatory variable, c open denotes c when the door is in the open state, and cclose denotes c when the door is in the close state,”,
open + (1 - b)cclose, where, c denotes the first parameter, b denotes the first explanatory variable, c open denotes c when the door is in the open state, and cclose denotes c when the door is in the close state,”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Witrant et al. (“A Hybrid Model and MIMO Control for Intelligent Buildings Temperature Regulation over WSN”) discloses a model of the airflows based on the thermodynamics properties of the room control volume with discrete events such as doors openings.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146